           Case 1:20-cv-03994-CM Document 4 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT L. McCRAY,
                                Petitioner,
                    -against-                              1:20-CV-3994 (CM)

 SUPERINTENDENT OF THE GREEN                                     ORDER
 HAVEN CORRECTIONAL FACILITY,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, who appears pro se, is currently incarcerated in the Green Haven Correctional

Facility. On May 21, 2020, the Court received the submission that commenced this action – a

letter with attachments in which Petitioner requests an extension of time to file his petition for a

writ of habeas corpus. (ECF 1.) He requests the extension because of the difficulties he has

experienced in attempting to mail his petition from his prison. (Id.) By order dated June 5, 2020,

the Court directed Petitioner, within 30 days, to either pay the $5.00 filing fee to bring an action

for habeas corpus relief in this Court or submit an application to proceed in forma pauperis

(“IFP”). (ECF 2.) On June 29, 2020, the Court received Petitioner’s IFP application. (ECF 3.)

       But on May 28, 2020, the Court received from Petitioner an actual petition for a writ of

habeas corpus under 28 U.S.C. § 2254, in which Petitioner challenges his Bronx County

conviction. That petition has commenced another action in this Court, McCray v. Royce, 1:20-

CV-4127, in which Petitioner has been granted in forma pauperis status. That action is pending

before District Judge Katherine Polk Failla of this Court, and has been referred to Magistrate

Judge Katherine H. Parker.

       In filing McCray, 1:20-CV-4127, it appears that Petitioner was eventually successful in

filing the habeas corpus petition for which, in this action, he has requested an extension of time
           Case 1:20-cv-03994-CM Document 4 Filed 07/17/20 Page 2 of 2




to file. The Court therefore directs Petitioner to show cause, within 30 days, why the Court

should not dismiss this action without prejudice to Petitioner’s claims for habeas corpus relief in

McCray, 1:20-CV-4127.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Court directs Petitioner to show cause, within 30 days, why the Court should

not dismiss this action without prejudice to Petitioner’s claims for habeas corpus relief in

McCray v. Royce, 1:20-CV-4127. If Petitioner fails to show cause within the time allowed, the

Court will dismiss this action without prejudice to Petitioner’s claims for habeas corpus relief in

McCray, 1:20-CV-4127.

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    July 17, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
